Citation Nr: 1103396	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on November 8, 2010, by means of video 
conferencing equipment with the appellant in Fargo, North Dakota, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have bilateral hearing loss 
that is related to his military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active service. 38 U.S.C.A. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claim 
for service connection for bilateral hearing loss.  Therefore, 
the benefits sought on appeal have been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice to 
the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age- related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  The letter further stated that "whispered 
voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure." 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral hearing 
loss.  He has contended that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The Veteran is 
considered competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  In addition, the June 2009 
VA audiological examinations found that the Veteran has a current 
hearing disability that satisfies the criteria of 38 C.F.R. § 
3.385. 

Thus, the remaining question pertaining to service connection is 
whether the Veteran's current bilateral hearing loss is related 
to his military noise exposure.  The Veteran's service treatment 
records are negative for any complaints, treatment, or diagnosis 
of hearing loss.  His January 1954 separation examination also 
documented a whispered test revealing 15/15.  However, as 
previously indicated, whispered tests are not reliable.  The 
Board also notes that the question is nevertheless whether the 
current condition is at least as likely the result of the injury 
he sustained in service, i.e., the acoustic trauma, as it is the 
result of another factor or other factors not related to service. 
38 C.F.R. § 3.303(d). See also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that there are conflicting medical opinions 
associated with the claims file that pertain to the etiology of 
the Veteran's bilateral hearing loss.  In this regard, the June 
2009 VA examiner reviewed the Veteran's claims file and performed 
a physical examination.  She also noted the Veteran's report that 
his hearing loss had an onset 25 years earlier.   Based on the 
reported time of onset, the examiner concluded that it was less 
than likely that the Veteran's loss was the result of his 
military service.

Nevertheless, the Veteran testified at his November 2010 hearing 
that he was not aware that he did not have hearing loss until 25 
years earlier, but that his wife had noticed the disorder much 
earlier.  In addition, the Board once again notes that the 
absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

It would have been helpful had the VA examiner brought her 
expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss or described how 
hearing loss which results from noise exposure or acoustic trauma 
generally presents or develops in most cases, as distinguished 
from how hearing loss develops from other causes, in determining 
the likelihood that current hearing loss was caused by noise 
exposure or acoustic trauma in service as opposed to some other 
cause.

On the other hand, a private audiologist submitted a letter dated 
in October 2008 in which he noted the Veteran's report of 
military noise exposure as well as his post-service noise 
history.  He also noted that the Veteran did not believe he had a 
hearing test prior to or after his period of service.  Based on 
the Veteran's noise exposure history, the audiologist opined that 
part of the hearing loss could be attributed to his military 
noise exposure, although he stated that the exact amount of 
hearing loss incurred at that time would be impossible to 
determine because there were no hearing tests in service.  The 
audiologist also commented that part of the hearing loss could be 
due to other excessive noise and age.

The Board does observe that the private audiologist did not 
indicate that he had reviewed the Veteran's claims file or 
service treatment records; however, as discussed above, the 
Veteran's reported history is competent and credible, and his 
military noise exposure has been conceded.  As such, the private 
audiologist did base his opinion on a substantiated event.  In 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed 
out that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion may not be discounted solely because the examiner 
did not review the claims file).  Thus, the Board does find the 
opinion to be probative and persuasive.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993). Such assessments extend to 
medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issue at hand, 
and the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's current hearing loss 
may be at least in part due to his military service. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
bilateral hearing loss is causally or etiologically related to 
his period of service.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the Veteran's 
favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
the Board concludes that service connection for bilateral hearing 
loss is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


